El Juez Asociado Se. MacLeaky
emitió la siguiente opinión del Tribunal.'
El demandado en esta causa fue acusado del delito de acometimiento con arma mortífera, que se alega fué cometido en el día 24 de Marzo de 1903. Seis días después la acusa-*250ción fue presentada contra él, por el Fiscal de la Corte de Distrito. En 1 de Abril se le exigió una fianza, y en cuatro del mismo mes, se le leyó la acusación. En el día 16 de Junio fue juzgado ante un Jurado, que le declaró culpable. En de-bido tiempo fue sentenciado por la Corte á la pena de un año y seis meses de presidio con trabajos forzados, y al pago de las costas. Antes de dictarse la sentencia, el abogado de-fensor presentó una moción pidiendo un nuevo juicio, sir-viendo de base para la misma los siguientes fundamentos. Primero, que el veredicto del jurado era contrario á la ley y á la evidencia, y, segundo, que deseaba presentar nuevas pruebas. Se desestimó la moción para un nuevo juicio, y se dictó la sentencia, y se interpuso recurso de apelación á esta Corte. Se presentan cuatro fundamentos para la revocación de la sentencia. 1. — Que la prueba no era suficiente para justificar al jurado en dar. un veredicto de culpable, ni al Tribunal, en condenar el prisionero al presidio. 2. — Que Viera, el herido, provocó y cometió el asalto, y no el demandado. 3. — Que el revolver fué disparado accidentalmente en la con-tienda que resultó entre las partes para su posesión. 4.- — Que se infringieron los siguientes estatutos: A.- — -Las' secciones 11 y 12 del Código Penal, proveyendo que en todo delito es menester que exista una unión de acción é intención y que tal acción se manifiesta por las circunstancias relacionadas á la ofensa, y la mente sana, y la discreción del acusado. B. — La Sección 39 del Código de Enjuiciamiento Criminal que trata de la defensa propia. C.' — Que el veredicto del jurado infringe las secciones 301 y 303 del Código de Enjuiciamiento Criminal, y especialmente el párrafo 7 de la última; que el veredicto del jurado es contrario á las pruebas, y particu-larmente á las nuevas pruebas. D. — Que el demandado tiene derecho al beneficio de la sección 236 del Código de Enjuicia-miento Criminal, que declara la bien conocida doctrina que es de presumirse inocente todo acusado hasta que se pruebe lo contrario, y en el caso de que haya una duda razonable de su *252culpabilidad, está en el derecho de ser absuelto. Revisemos brevemente seriatim los extremos hechos á favor del de-mandado. De una vista cuidadosa de los autos en este caso, se verá que hay prueba amplia para justificar al jurado en dar el referido veredicto, y aunque alguna de la misma se estime contradictoria, es un precepto de ley bien establecido que en casos de pruebas contradictorias, cuando hay sufi-cientes pruebas en que fundar la sentencia, el veredicto del jurado y la sentencia del Tribunal sentenciador, no se moles-tarán. Este precepto cubre los primeros tres extremos ale-gados por la defensa. En cuanto al cuarto, que alega una infracción de los estatutos. Primero: el intento está clara-mente demostrado por las circunstancias del caso, presu-miéndose que todo acusado haya tenido la intención de pro-ducir las consecuencias de sus actos deliberados. Segundo: no hay nada absolutamente que demuestre la defensa propia en los hechos de esta causa. El acusado fué armado con un revolver, el agraviado sufrió la única herida que fué infligida. El jurado fué perfectamente justificado en desestimar tal alegato. Tercero: ni puede decirse tampoco que el veredicto del jurado era contrario á las pruebas, por las razones arriba citadas. En cuanto á las nuevas pruebas, es necesario, no solamente, que la prueba sea nuevamente conocida, sino que debe demostrarse á la satisfacción de la Corte que me-diante diligencia razonable no se podría haber descubierto por la parte que la ofrece, antes de celebrar el juicio. Cuarto: es verdad que este demandado, como toda persona acusada, fué atendido durante todo el juicio por la presunción de que era inocente, pero los hechos establecen su culpabilidad fuera de toda duda razonable. Así es que ninguno de los extremos, ya de ley, ya de hecho, que han sido urgidos en favor del re-currente parecen ser bien fundados. Las instrucciones de la Corte no aparecen en los autos, y no se ha presentado queja respecto á ello. Él fué juzgado recta é imparcialmente, ante un jurado por él elejido. La sentencia parece ser perfecta-*254mente correcta y justa. Siendo mi opinión que el Tribunal no cometió error alguno, en la vista de la causa, y que la sen-tencia dictada en la misma está justificada por la ley y por los lie dios, debe confirmarse la misma.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Hernández y Pigueras.
El Juez Asociado Sr. Sulzbaclier no formó Tribunal en la vista de esta causa'.